DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2011/0073952) by Kwok et al (“Kwok”).
Regarding claim 1, Kwok discloses in FIG. 7 and related text, e.g., a field effect transistor (FinFET) device (see Title), comprising: 
a semiconductor substrate (20); 
a first crystalline region (36; par. 17 says it has “lattice constant”; hence, crystalline; important new matter question: Applicant claims “crystalline” in several claims; the only support Examiner found for the limitations in specification is for region 134 (it has facets <111> claimed) and the fin itself (it is referred to as crystalline); Examiner found no other references to crystalline; please provide explanation FOR EACH REGION as far as their “crystalline nature”) over and separated from a semiconductor substrate (separated by fin 24, which can be epitaxially grown (par. 13)), the first crystalline region having surfaces oriented in a crystalline plane (if it is crystalline, then it has a crystalline plain) and being located in a source/drain region of the FinFET device (see Title); and 
an epitaxial layer of semiconductor material (48) formed on the first crystalline region in the source/drain region.
Regarding claim 2, Kwok discloses in FIG. 7 and related text, e.g., wherein the semiconductor substrate (20) includes a semiconductor material selected from the group consisting of silicon and silicon germanium (pars. 13 & 14).
Regarding claim 3, Kwok discloses in FIG. 7 and related text, e.g., further comprising a shallow trench isolation (STI) region (22) around the first crystalline region (see FIG. 7).
Regarding claim 4, Kwok discloses in FIG. 7 and related text, e.g., wherein a width of the first crystalline region decreases from a top surface of the STI region towards the semiconductor substrate (see FIG. 7).
Regarding claim 5, Kwok discloses in FIG. 7 and related text, e.g., wherein the first crystalline region directly overlaps at least a portion of the STI region (see FIG. 7).
Regarding claim 6, Kwok discloses in FIG. 7 and related text, e.g., the STI region contacts side surfaces of the first crystalline region (see FIG. 7).
Regarding claim 7, Kwok discloses in FIG. 7 and related text, e.g., further comprising a gate structure (FIG. 2B, 26/28/32) including a gate conductor (28).
Regarding claim 9, Kwok discloses in FIG. 7 and related text, e.g., further comprising a high-k dielectric (26) on the gate conductor (par. 14).
Regarding claim 10, Kwok discloses in FIG. 7 and related text, e.g., wherein at least a portion of the epitaxial layer of semiconductor material (48) is wider than first crystalline region (36; see FIG. 7).
Regarding claim 11, Kwok discloses in FIG. 7 and related text, e.g., wherein the first crystalline region (36) is separated from the semiconductor substrate by a semiconductor-comprising region (24).
Regarding claim 12, Kwok discloses in FIG. 7 and related text, e.g., wherein the semiconductor-comprising region (24) is a second crystalline region (par. 14).
Regarding claim 13, Kwok discloses in FIG. 7 and related text, e.g., a field effect transistor (FinFET) device, comprising: 
crystalline fin portions (24) separate from a semiconductor substrate layer (20; regarding “separate”: fins are formed by epi; hence, separate (par. 13)), the crystalline fin portions being located in source/drain regions of the FinFET device (see FIG.7 and related text; 
a dielectric material around the crystalline fin portions (22), the crystalline fin portions being dielectrically isolated from each other by the dielectric material (see FIG. 7; the hole in 22 contains only one fin 24; thus meeting limitations); and 
an epitaxial layer (36) of semiconductor material formed on the crystalline fin portions in the source/drain regions (see claim rejections above).
Regarding claim 14, Kwok discloses in FIG. 7 and related text, e.g., wherein the dielectric material (22) touches side surfaces of the crystalline fin portions (24).
Regarding claim 15, Kwok discloses in FIG. 7 and related text, e.g., wherein the dielectric material (22) is a shallow trench isolation (STI) region (see claims above).
Regarding claim 16, Kwok discloses in FIG. 7 and related text, e.g., wherein the crystalline fin portions (24) each have tapered sidewalls (see top of 24).
Regarding claim 17, Kwok discloses in FIG. 7 and related text, e.g., a field effect transistor (FinFET) device, comprising: 
a first semiconductor region (36) separate from a semiconductor substrate layer (20; “separate” is described in claims above), the first semiconductor region being located in a source/drain region of the FinFET device (see FIG. 7 and related text); and 
an epitaxial layer (48) of a semiconductor material on the first semiconductor region in the source/drain region, wherein the epitaxial layer is formed directly on surfaces of the first semiconductor region (see FIG. 7).
Regarding claim 18, Kwok discloses in FIG. 7 and related text, e.g., wherein the semiconductor substrate layer includes a material selected from the group consisting of: silicon, germanium, and silicon germanium (see claim rejections above).
Regarding claim 19, Kwok discloses in FIG. 7 and related text, e.g., further comprising a shallow trench isolation (STI) region (22) around at least bottom portions of the first semiconductor region (see FIG. 7).
Regarding claim 20, Kwok discloses in FIG. 7 and related text, e.g., wherein a width of first semiconductor region (36) increases in a direction towards a top surface of the STI region (see FIG. 7).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2011/0073952) by Kwok et al (“Kwok”) in view of (US-2011/0147840) by Cea et al (“Cea”).
Regarding claim 8, Kwok discloses in FIG. 7 and related text, e.g., substantially the entirety of claimed structure, but does not disclose “wherein the gate conductor comprises titanium nitride, ruthenium, aluminum, or tantalum carbide” (Kwok is silent regarding materials; no teaching whatsoever).
Cea discloses in FIG. 1 and related text, e.g., “wherein the gate conductor (109) comprises titanium nitride, ruthenium, aluminum, or tantalum carbide (par. 14)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Kwok with “wherein the gate conductor comprises titanium nitride, ruthenium, aluminum, or tantalum carbide”  as taught by Cea, since applying a known technique (technique of Cea, which teaches materials for gate) to a known device ready for improvement (device of Kwok, which is silent regarding materials) to yield predictable results (both devices are FINFETs; hence, results are predictable) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894 11/05/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894